UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-4074



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


MARK PAUL SARNO,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-99-58, CR-99-134, CR-99-135)


Submitted:   August 28, 2001                 Decided:   October 10, 2001


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Paul Sarno, Appellant Pro Se. Lawrence Patrick Auld, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Paul Sarno appeals from the district court’s order af-

firming the magistrate judge’s order denying Sarno’s motion for the

magistrate judge to recuse himself from all further proceedings.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   United States v. Sarno, Nos. CR-99-58; CR-

99-134; CR-99-135 (M.D.N.C. Jan. 18, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2